  Case 20-11420         Doc 61     Filed 12/23/20 Entered 12/23/20 17:30:03           Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

                                                 )
 In re:                                          )                    Chapter 12
                                                 )                    Case No. 20-11420-MSH
 JEAN A. DEGUTIS                                 )
                                                 )
                  Debtor                         )
                                                 )

          MEMORANDUM OF DECISION ON TRUSTEE’S MOTION TO DISMISS

          Carolyn A. Bankowski, the chapter 12 trustee in this case, has moved to dismiss this case

on the basis that the debtor, Ms. DeGutis, does not qualify as a family farmer eligible to be a

debtor under chapter 12 of the Bankruptcy Code (ECF No. 19). Based on the undisputed facts set

forth in Ms. DeGutis’s affidavit (ECF No. 36), filed in opposition to the motion to dismiss, I find

that on June 29, 2020, the date this case was commenced, which is the relevant date for purposes

of determining chapter 12 eligibility under 11 U.S.C., Ms. DeGutis owned one horse, engaged in

the boarding of horses belonging to others, and offered riding lessons and riding services to the

public. I conclude that these activities do not constitute a farming operation for purposes of

chapter 12 eligibility. See In re Poe, Case No. 08-906, 2009 Bankr. LEXIS 2068, at *15-16

(Bankr. N.D. W. Va. July 29, 2009); In re Malden Brook Farms, LLC, 475 B.R. 299, 301-02

(Bankr. D. Mass. 2012). The fact that Ms. DeGutis has bred horses and dogs in the past and has

“reserved” a dog and intends to begin breeding dogs again (the breeding of animals including

dogs has been found by courts to constitute a farming operation) does not change the result. The

sole point of reference for determining chapter 12 eligibility based on the definition of a family

farmer in Bankruptcy Code § 101(18) is the case commencement date. See Poe, 2009 Bankr.

LEXIS 2068, at *6 (“To qualify as a “family farmer” under the Bankruptcy Code, the Debtors’

operations must be examined ‘on the date the case is filed.’”). Neither a post-petition change in


                                                     1
  Case 20-11420       Doc 61     Filed 12/23/20 Entered 12/23/20 17:30:03          Desc Main
                                   Document     Page 2 of 2



business operation nor a previously abandoned one can save a debtor who didn’t qualify as a

family farmer on the petition date.

        The trustee’s motion to dismiss will be granted unless prior to December 31, 2020, Ms.

DeGutis moves to convert her case to a case under another chapter of the Code in which she

qualifies.


 Dated: December 23, 2020                                          By the Court,




                                                                   Melvin S.
                                                                          S Hoffman
                                                                   U.S. Bankruptcy Judge




                                                2
